United States Court of Appeals
                     For the First Circuit


No. 16-2505

                    UNITED STATES OF AMERICA,

                            Appellee,

                               v.

                    GABRIEL GALINDO-SERRANO,

                      Defendant, Appellant.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF PUERTO RICO

        [Hon. Juan M. Pérez-Giménez, U.S. District Judge]


                             Before

                       Howard, Chief Judge,
                Lipez and Barron, Circuit Judges.


     Mauricio Hernandez Arroyo, for   defendant-appellant.
     B. Kathryn Debrason, Assistant    United States Attorney, with
whom Rosa Emilia Rodríguez-Vélez,     United States Attorney, and
Mariana E. Bauzá-Almonte, Assistant    United States Attorney, were
on brief, for appellee.


                          May 30, 2019
           BARRON,   Circuit    Judge.    Gabriel   Galindo-Serrano

("Galindo") appeals his convictions for various federal carjacking

and firearm offenses relating to two incidents of carjacking in

June and July of 2014 as well as his 600-month prison sentence.

We affirm the convictions and the sentence.

                                 I.

           On July 24, 2014, a federal grand jury in the District

of Puerto Rico indicted Galindo and co-defendant Jean Morales-

Rivera ("Morales") for carjacking, in violation of 18 U.S.C.

§§ 2119(1) and (2) ("Count One"), and use of a firearm in relation

to a crime of violence, in violation of 18 U.S.C. § 924(c) ("Count

Two").   Those counts described an incident that allegedly occurred

on June 16, 2014.      During the incident, Galindo and Morales

allegedly approached a man ("J.F.M.") and a woman ("M.R.N.")

standing near a car and threatened them with a revolver unless

they handed over their car keys.       Galindo then allegedly drove

away in their car.

           The indictment also charged Galindo with separate counts

of carjacking "resulting in serious bodily injury, that is: sexual

assault," in violation of 18 U.S.C. § 2119(2) ("Count Three"), use

of a firearm in relation to a crime of violence, in violation of

18 U.S.C. § 924(c) ("Count Four"), and being a felon in possession

of a firearm, in violation of 18 U.S.C. § 922(g) ("Count Five").

Those counts described an incident that allegedly occurred on July


                               - 2 -
8, 2014, in which Galindo allegedly pointed a gun at a woman

("N.A.M.") stopped at a traffic light, entered her car (which was

registered to her mother) and took over the wheel.            He then

allegedly drove her to a basketball court, where he raped her and

left her bleeding.

             Galindo proceeded to trial on all five counts.   Two days

into the trial, he moved to suppress statements that he had made

to Federal Bureau of Investigation ("FBI") agents following his

arrest.   In those statements, he confessed to both carjackings and

to the sexual assault.    The government objected that the motion to

suppress was untimely.     The District Court noted that the motion

had "been filed belatedly," but decided to "have a [suppression]

hearing anyway."     The District Court denied the motion.

             At trial, the government presented testimony from M.R.N.

and N.A.M.     In that testimony, they recounted the carjackings and

positively identified Galindo as the perpetrator.     The government

also presented testimony from the operator who took M.R.N.'s 911

call, the individual who assisted N.A.M. after she had been

abandoned on the basketball court, the doctor who treated N.A.M.

at the hospital and performed her rape kit, and the DNA specialist

who tested the rape kit and determined that the DNA samples from

the rape kit matched Galindo's DNA.

             In addition, the government presented testimony from

police officers.      They testified that they had heard Galindo's


                                 - 3 -
confession    following   his   arrest   and    observed   Galindo   driving

N.A.M.'s mother's car while in possession of a firearm.                  The

defense did not present any evidence.          A jury convicted Galindo of

all counts.

             At the beginning of Galindo's sentencing hearing on July

6, 2016, defense counsel pointed out that Galindo had signs of

self-inflicted injury and moved for a continuance so that a

competency evaluation could be undertaken.            The District Court,

noting a lack of evidence of psychological problems in the record,

responded that it would go forward with the sentencing that day

but indicated that it would order a post-sentencing competency

evaluation.      Based on "the report from the evaluation," the

District Court would "[re]consider the matter [of competency]" and

might   "resentence       [Galindo] . . . or       proceed    accordingly,

depending on the evaluation, what it says."

             The District Court then sentenced Galindo to concurrent

120-month prison sentences for Counts One, Three, and Five to be

served consecutive to a seven-year prison sentence for Count Two

and a thirty-three-year prison sentence for Count Four.          In total,

the District Court sentenced Galindo to 600 months in prison.

             After the District Court announced the sentence, defense

counsel again objected that Galindo "may or may not be competent

to understand what the proceedings have been here today."            Defense




                                  - 4 -
counsel     did    not,     at    that    time,        make   any   other       objection    to

Galindo's sentence based on the state of his mental health.

             On July 7, 2016, defense counsel filed a motion for "an

extension of time within which to file the notice of appeal or an

appeal until 15 days after the mental health report is filed by

the [Bureau of Prisons]."                The District Court granted the motion

on July 27, 2016.

             The competency evaluation was filed with the District

Court on November 23, 2016.               The evaluation concluded that Galindo

did not present with a mental disease or defect that rendered him

incompetent to be sentenced. Galindo then appealed his convictions

and sentence on November 29, 2016.

             On January 3, 2017, we issued an order to show cause why

Galindo's appeal should not be dismissed as untimely.                                 Federal

Rule   of    Appellate       Procedure          4(b)     requires        that    a    criminal

"defendant's notice of appeal . . . be filed within 14 days of the

entry of . . . the judgment . . . being appealed."                              Fed. R. App.

P. 4(b)(1)(A)(i).           "Although the [D]istrict Court may extend the

time for filing a notice of appeal by up to 30 additional days

upon a showing of excusable neglect or good cause [under Federal

Rule   of    Appellate           Procedure       4(b)(4)],"         we   explained,        "the

[D]istrict        [C]ourt    does        not    have     authority"       --     as   it    did

here -- "to extend the time to appeal beyond that point [under

Federal Rule of Appellate Procedure 26(b)(1)]."


                                               - 5 -
          On January 17, 2017, the government filed a response to

our show-cause order in which it "request[ed] that the instant

appeal be dismissed as untimely."      On January 20, 2017, Galindo

filed a response to our show-cause order and cross-moved for a

stay of his appeal pending the resolution of a separate motion to

vacate his sentence that he had filed with the District Court on

January 19, 2017.

          On June 29, 2017, the government moved to withdraw its

motion to dismiss the appeal as untimely.      On July 13, 2017, we

granted the government's motion to withdraw its motion to dismiss

and denied Galindo's motion to stay his appeal.     We have "h[e]ld

that Rule 4(b)'s time limits are not 'mandatory and jurisdictional'

in the absence of a timely objection from the government."   United

States v. Reyes-Santiago, 804 F.3d 453, 458 (1st Cir. 2015)

(quoting Fed. R. Crim. P. 37(a)(2)).    Our jurisdiction to consider

this appeal is therefore secure.

          The separate January 19, 2017 motion to vacate Galindo's

sentence was filed with the District Court on the understanding

that "[t]he appeal st[ood] to be dismissed."        In the motion,

Galindo contended that, pursuant to 18 U.S.C. § 4241 (providing

that a "court shall grant" a "motion for a hearing to determine

the mental competency of the defendant" "if there is reasonable

cause   to   believe    that    the     defendant   may   presently

be . . . mentally incompetent"), the July 6, 2016 judgment "should


                               - 6 -
not have been entered without the competency of the defendant being

assured."1    Galindo did not otherwise object to his sentence.           On

August 30, 2017, the District Court dismissed the motion "as moot"

following our order allowing Galindo to go forward with his appeal.

                                     II.

             We   begin   with   Galindo's   challenge   to   the   District

Court's denial of his motion to suppress his confession.                "In

considering a challenge to a district court's denial of a motion

to suppress, we review the court's legal conclusions de novo and

its findings of fact for clear error."         United States v. Jacques,

744 F.3d 804, 809 (1st Cir. 2014) (citing United States v. Mejía,

600 F.3d 12, 17 (1st Cir. 2010)).

             Galindo premises his motion to suppress on the fact that

he made his confession after he had been held in custody for more

than eighteen hours without first having been presented to a

magistrate judge.         He contends that, contrary to the District

Court's finding, this substantial delay in presenting him to a

magistrate judge was neither reasonable nor necessary.              He thus

contends that the District Court erred in denying his motion to

suppress.


     1 Although Galindo points out on appeal that the District
Court acted prematurely by imposing his sentence before it had
received and reviewed the competency report, he does not make any
developed argument to explain why his sentence should be vacated
on this basis. See United States v. Zannino, 895 F.2d 1, 17 (1st
Cir. 1990).


                                    - 7 -
            Under Federal Rule of Criminal Procedure 5(a)(1), a

defendant who has been "arrest[ed] within the United States" is

entitled    to   be    brought   "without    unnecessary   delay    before   a

magistrate judge."        Fed. R. Crim. P. 5(a)(1)(A) (emphasis added).

The Supreme Court has explained -- in a line of precedent that

begins with McNabb v. United States, 318 U.S. 332 (1943), and

Mallory v. United States, 354 U.S. 449 (1957) -- that this right

to prompt presentment "avoids all the evil implications of secret

interrogation of persons accused of crime," McNabb, 318 U.S. at

344, and ensures that the defendant "may be advised of his rights"

"as quickly as possible" and that "the issue of probable cause may

be promptly determined," Mallory, 354 U.S. at 454.                 To protect

this right, "the rule known simply as McNabb–Mallory 'generally

render[s]    inadmissible        confessions   made     during    periods    of

detention that violat[e] the prompt presentment requirement of

Rule 5(a).'"     Corley v. United States, 556 U.S. 303, 309 (2009)

(quoting United States v. Alvarez–Sanchez, 511 U.S. 350, 354

(1994)) (alteration in original).

            There is, however, another provision of federal law that

is relevant.     "Following the Supreme Court's articulation of the

McNabb–Mallory        exclusionary   rule,   Congress   enacted    18   U.S.C.

§ 3501 to create a safe harbor period for certain voluntary

confessions [that are given within six hours of a defendant's




                                     - 8 -
arrest]."2         Jacques, 744 F.3d at 813 (citing Corley, 555 U.S. at

309).

               Notwithstanding the safe harbor that § 3501 establishes,

the statute also provides that, if a confession is made more than

six hours after a defendant's arrest and before his presentment to

a magistrate judge, the "trial judge" is required to "find[]" that

"the delay in bringing [the defendant] before [a] magistrate

judge . . . is . . . reasonable" before admitting the confession.

18 U.S.C. § 3501(c).              The Supreme Court has interpreted "§ 3501

[to     have]       modified     McNabb–Mallory       without    supplanting     it."

Corley,       556    U.S.   at    322.       "Under   the     rule   as   revised   by

§ 3501(c), . . . [i]f the confession came within [six hours of

arrest], it is admissible, subject to the other Rules of Evidence,

so long as it was 'made voluntarily and . . . the weight to be

given       [it]    is   left    to   the   jury.'"     Id.    (quoting    18   U.S.C.

§ 3501(c)).          "If the confession occurred before presentment and

beyond six hours," as was the case here, "the court must decide

whether delaying that long was unreasonable or unnecessary under

the McNabb–Mallory cases, and if it was, the confession is to be

suppressed."         Id.



        2
       Specifically, if a "confession was made or given by [a]
person within six hours immediately following his arrest or other
detention," the confession "shall not be inadmissible solely
because of [the] delay in bringing such person before a magistrate
judge." 18 U.S.C. § 3501(c) (emphasis added).


                                            - 9 -
            There is one other provision of federal law that is

relevant to Galindo's motion to suppress. Federal Rule of Criminal

Procedure 12(b)(3)(C) provides that any "objections" concerning

the "suppression of evidence" "must be raised by pretrial motion

if the basis for the motion is then reasonably available and the

motion can be determined without a trial on the merits."                  Fed. R.

Crim. P. 12(b)(3)(C). Federal Rule of Criminal Procedure 12(c)(3),

however,    sets    forth    an   exception     to     this   requirement.    The

exception   provides    that      "a   court    may    consider    [an   untimely]

objection . . . if the party shows good cause."                 Fed. R. Crim. P.

12(c)(3).    "We have interpreted the good cause standard to require

a showing of both cause (that is, a good reason for failing to

file a motion on time) and prejudice (that is, some colorable

prospect of cognizable harm resulting from a failure to allow the

late filing)."       United States v. Santana-Dones, 920 F.3d 70, 81

(1st Cir. 2019) (citing United States v. Arias, 848 F.3d 504, 513

(1st Cir. 2017); United States v. Santos Batista, 239 F.3d 16, 19

(1st Cir. 2001)).

            Here,    defense      counsel      moved    to    suppress   Galindo's

confession two days after his trial had already begun.                    Because

the motion was untimely, the government argues that we should

consider Galindo's motion waived under Federal Rule of Criminal

Procedure 12(c)(3).         See, e.g., United States v. Sweeney, 887 F.3d

529, 534 (1st Cir.), cert. denied, 139 S. Ct. 322 (2018); United


                                       - 10 -
States v. Walker-Couvertier, 860 F.3d 1, 9 n.1 (1st Cir. 2017),

cert. denied sub nom. Lugo-Diaz v. United States, 138 S. Ct. 1303

(2018), and cert. denied, 138 S. Ct. 1339 (2018); United States v.

Casey, 825 F.3d 1, 21 (1st Cir. 2016).

                 When the District Court asked defense counsel why he had

not    "submit[ted]       a   motion   to   suppress    before     [trial],"   he

responded, "I don't know why I didn't.                I overlooked it[.]"       On

appeal, Galindo offers no explanation for his failure to timely

file       the    motion.3      Moreover,       the   government    represented

below -- and defense counsel did not deny -- that in August 2014

it had provided to defense counsel "the information regarding when

his client was arrested, when he was taken into MDC, by whom, at

what time, [and] what the FBI did on July 9th and July 10th."4                 The




       3
       Defense counsel states in his reply brief, without any
further explanation, that "[t]here was a series of undue delay[s]
in bringing this case for trial by the Government as the record
clearly indicates that attributed to delays."
       4
       Defense counsel did represent to the District Court that
the government filed its designation of evidence expressing its
intent to offer evidence of the "[d]efendant's statements" only
eight days before the start of trial.        But, the government
explained, "even though the government formally filed the
designation in 2016, the truth is that in the discovery letter
given to Brother Counsel in 2014, in the second page, the United
States specifies that we are designating every item on that
discovery letter under [Federal Rule of Criminal Procedure]
12(b)(4)(A)[,] [which] means we are designating all that discovery
like we're going to use that discovery on trial." Defense counsel
did not respond to the government's explanation at the suppression
hearing, nor does he raise that issue on appeal.


                                       - 11 -
government argued that there thus was "no reason why, a year and

a half later, the defense is filing this motion to suppress."

           The District Court did not make any express finding as

to whether Galindo had shown "good cause" for the untimeliness of

the motion to suppress.     The District Court stated only that it

was "going to have a [suppression] hearing anyway" and went on to

address the merits.

           The fact that the District Court addressed the merits of

the suppression motion does not cure the defendant's waiver.      A

District Court "may opt to address a waived claim simply to create

a record in the event that the appellate court does not deem the

argument waived." Walker-Couvertier, 860 F.3d at 9. Thus, "[e]ven

when the [D]istrict [C]ourt rules on an untimely motion, as the

[C]ourt did here, an untimely motion to suppress is deemed waived

unless the party seeking to suppress can show good cause as to the

delay," which defense counsel has not.    Sweeney, 887 F.3d at 534.

           We are nonetheless troubled by the District Court's

explanation for why it found that the eighteen-hour delay in

bringing Galindo before a magistrate judge "was not unreasonable"

and "was necessary" for the FBI "to be able to complete . . . the

booking [and] the other matters that the FBI was doing to obtain

their case to be able to present it to the magistrate judge," which

included   "prepar[ation]   [of   the]   search   warrant."   Thus,




                               - 12 -
notwithstanding the waiver, we explain the source of our concern

in order to clarify the law in this area.

          The   District   Court    made    its   findings   regarding   the

nature of the delay based on the following undisputed facts.

Galindo was arrested by Puerto Rico Police Department officers

"around 7:00 p.m., at a public housing project," on July 9, 2014.

The Puerto Rico Police immediately turned over custody of Galindo

to the FBI.     Galindo was detained at the Metropolitan Detention

Center ("MDC") Guaynabo overnight.

          That night, FBI agents prepared and obtained a warrant

from a magistrate judge to search Galindo's mother's residence.

FBI agents executed the search warrant from 1:30 a.m. to 2:00 a.m.

and then "recessed" for the night.

          The next day, on July 10, 2014, FBI agents took Galindo

to the federal building to "process[]" him around 11:00 a.m.             The

FBI agents then read Galindo his rights around 1:30 p.m. and began

his interview around 1:58 p.m.       During the interrogation, Galindo

confessed to both carjackings and to sexually assaulting N.A.M.

Shortly after the FBI questioning, Galindo was brought before a

federal magistrate judge.

          Delay "for the purpose of interrogation" "is the epitome

of 'unnecessary delay.'" Corley, 556 U.S. at 308 (quoting Mallory,

354 U.S. at 455-56); see also Jacques, 744 F.3d at 815 n.4; United

States v. Garcia-Hernandez, 569 F.3d 1100, 1106 (9th Cir. 2009).


                                   - 13 -
The District Court found that Galindo "w[as] not subjected to any

interviews by anyone" while he was "under custody at MDC Guaynabo"

and was not interrogated until the following afternoon shortly

before presentment.

           But, under McNabb-Mallory, "unexplained delays, despite

being in close proximity to an available judge can be considered

unreasonable."   United States v. Thompson, 772 F.3d 752, 761 (3d

Cir. 2014) (citing United States v. Wilson, 838 F.2d 1081, 1085

(9th Cir. 1988)); see also United States v. Boche-Perez, 755 F.3d

327, 336 (5th Cir. 2014) ("A non-existent explanation (i.e., delay

for delay's sake) is unacceptable under McNabb–Mallory because a

delay for delay's sake is, by definition, unnecessary to any

legitimate law enforcement purpose.").

           Thus, notwithstanding the District Court's finding that

Galindo was not interrogated until shortly before his presentment

to a magistrate judge, the critical question remains: what explains

the delay at issue?    The District Court found that the delay could

be attributed to legitimate administrative concerns.          See Jacques,

744 F.3d at 814 (noting that "a delay may be reasonable if caused

by   administrative   concerns,   such     as   the   unavailability   of   a

magistrate following an arrest, or by a shortage of personnel"

(citations omitted)).    We doubt, though, that the administrative

concerns that the District Court identified -- or any other




                                  - 14 -
"legitimate law enforcement purpose," Boche-Perez, 755 F.3d at

336 -- made the delay in presentment reasonable or necessary here.

           The    undisputed       record        shows    that     "there     were,

approximately,     seven    to    10       people"   "participating      in   th[e]

investigation."     See, e.g., United States v. Perez, 733 F.2d 1026,

1035 (2d Cir. 1984) (finding no "shortage of manpower" where "more

than six agents were assigned to the case, and . . . one of them

could   have     taken     [the   defendant]         to   the    then    available

magistrate").     The District Court noted some agents may have been

committed to assisting the Puerto Rico Police in containing the

"real threat that a riot would take place" at the housing project

where Galindo was arrested.                 But, no agent testified at the

suppression hearing as to how many FBI agents were in fact involved

in containing -- or needed to contain -- any impending riot or as

to how long they were in fact there.

           The District Court also noted that some FBI agents were

occupied   with    "prepar[ing]        a    search    warrant"     for   Galindo's

mother's residence, which involved "prepar[ing] the Affidavit, the

Complaint, talk[ing] to the Assistant U.S. Attorney on duty, and

thereafter go[ing] to the magistrate judge who is on duty to

request for the search warrant."              The record again does not show

how many agents were involved in that process.                  See United States

v. Valenzuela-Espinoza, 697 F.3d 742, 752 (9th Cir. 2012) (noting

that "the fact that one officer out of nine was fulfilling his


                                       - 15 -
responsibility to obtain a search warrant did not make the delay

reasonable under McNabb–Mallory").

           Moreover,    the   fact    that   the   FBI    agents   went   to   a

magistrate judge within six hours of Galindo's arrest to obtain

the search warrant raises a question as to "why [Galindo could]

not [have] accompanied [the agents] to [the same magistrate] for

arraignment at that time."          Perez, 733 F.2d at 1036; cf. United

States v. Wilson, 838 F.2d 1081, 1085 (9th Cir. 1988) (finding the

delay unreasonable where "arraignments were being conducted one

flight upstairs from the room where [the defendant] was being

questioned, and the magistrate was open for business while [the

defendant] was being questioned").

           In any event, the search warrant and impending riot can

at most explain the overnight delay in bringing Galindo before a

magistrate judge. See Thompson, 772 F.3d at 762-63. There remains

the question why -- as the undisputed record shows -- Galindo was

not brought before a magistrate judge until after 2 p.m. the day

after his arrest, especially given that the undisputed record shows

that an available magistrate judge was only fifteen minutes away

from where the defendant was detained.

           The District Court noted that Galindo had to be taken to

and   "processed   at   the   FBI    office."      But,   "[t]he   government

presented no evidence as to . . . why [Galindo] had to be processed

at the [FBI] prior to presentment."          Id. at 763 (emphasis added).


                                    - 16 -
           Nonetheless, even if the confession should have been

suppressed pursuant to McNabb-Mallory, we have no occasion to

consider whether Galindo was prejudiced thereby because, as we

have noted, his "suppression claim was waived -- and having waived

it, [he] is not entitled to any appellate review."5             Walker-

Couvertier, 860 F.3d at 9.     We therefore must affirm the District

Court's denial of Galindo's suppression motion.      See United States

v. George, 886 F.3d 31, 39 (1st Cir. 2018) ("We are at liberty to

affirm a district court's judgment on any ground made manifest by

the record . . . .").

                                 III.

           Galindo next contends that his convictions and sentence

must be vacated because the District Court erred in refusing to

admit a Facebook photo of one of Galindo's friends.             Galindo

concedes   that   his   unpreserved   evidentiary   objection   must   be

reviewed only for plain error.        See United States v. Reda, 787

F.3d 625, 628 (1st Cir. 2015).        Galindo thus must show that the

District Court's exclusion of the Facebook photo was "(1) an error

(2) that is clear and obvious, (3) affecting Galindo's substantial




     5  For the same reason, we must also reject Galindo's
challenges -- raised for the first time on appeal -- to the
admission of his confession based on his limited mental capacity
and the government's failure to record the interrogation.


                                - 17 -
rights, and (4) seriously impairing the integrity of judicial

proceedings."   Id.    We conclude that Galindo has failed to do so.

           Galindo's   only    defense     at   trial   to   the   July   2014

carjacking was that N.A.M. consented to letting Galindo into her

car and to having sexual intercourse with him.          In support of that

defense, defense counsel asked N.A.M. during cross-examination

whether, prior to the carjacking, she had met Galindo or Erick

Joel Estrada Morales ("Estrada"), whom Galindo sought to show was

a mutual acquaintance.        N.A.M. denied knowing either Galindo or

Estrada.   Defense counsel then sought to ask N.A.M. whether she

recognized Estrada in a Facebook photograph.            The District Court

refused to admit the photograph on the ground that it had not been

properly authenticated.        Six months after the trial, defense

counsel made a proffer under Federal Rule of Evidence 103(a)(2)

regarding the photo, which the District Court denied at sentencing

as untimely.

           Under Federal Rule of Evidence 901, "the proponent [of

an item of evidence] must produce evidence sufficient to support

a finding that the item is what the proponent claims it is."              Fed.

R. Evid. 901(a).   Here, defense counsel had proposed to introduce

the photograph at issue only by "turn[ing] the computer on and

show[ing] [the photograph] to [the Court] on Facebook."              Defense

counsel did not -- during his initial offer or in his subsequent

untimely proffer -- point to any evidence that was "extrinsic to


                                  - 18 -
the document or item itself" or to "elements of the document

itself," which would provide "enough support . . . to warrant a

reasonable person in determining that the evidence is what it

purports to be."        United States v. Blanchard, 867 F.3d 1, 5-6 (1st

Cir. 2017), cert. denied, 138 S. Ct. 2691 (2018) (citing Fed. R.

Evid. 901(b)(1) & 901(b)(4)) (internal quotation marks omitted).

Nor    does    Galindo     contend       that     the     photograph        was    self-

authenticating.       See Fed. R. Evid. 902.

              Galindo does contend that the District Court's refusal

to admit the photograph wrongly precluded him from "develop[ing]

th[e] line of questioning" concerning whether N.A.M. knew Galindo

or    his   friend,   which   was    "crucial        to   the    defense    theory    of

consent."         But,      that      contention          fails     because        "[the

defendant's] . . . right                 to          present        a         complete

defense . . . do[es]        not     create      an    auxiliary     right     to   have

all . . . evidentiary rulings turn in his favor."                       United States

v. Gemma, 818 F.3d 23, 35 (1st Cir. 2016).

                                          IV.

              We turn, then, to Galindo's challenge to his 600-month

prison      sentence,     which     he     contends       was     procedurally       and

substantively     unreasonable.           We    review    a     preserved    claim    of

sentencing error for abuse of discretion.                     See United States v.

Cortés-Medina, 819 F.3d 566, 569 (1st Cir. 2016).                           "[W]hen an

objection is not preserved in the court below[,] . . . review is


                                         - 19 -
for plain error."      Id. (citing United States v. Duarte, 246 F.3d

56, 60 (1st Cir. 2001)).

                                    A.

            Galindo    contends   that   the   District   Court     erred    in

failing to reconsider -- under 18 U.S.C. § 3553(a) -- Galindo's

sentence in light of the information presented in the post-

sentencing competency evaluation.        But, Galindo did not raise this

objection   to   his   sentence   below.       We   therefore   review   this

challenge to the sentence only for plain error.           See id.    We find

none.

            Galindo points to no authority to support his assertion

that a District Court must redo its § 3553(a) analysis sua sponte

after having received the results of a post-sentencing competency

evaluation.      See United States v. Morosco, 822 F.3d 1, 21 (1st

Cir. 2016) (explaining that "plain error" is "an 'indisputable'

error by the judge, 'given controlling precedent'" (quoting United

States v. Correa-Osorio, 784 F.3d 11, 22 (1st Cir. 2015))).                 Nor

has Galindo shown that there is a "reasonable probability that,

but for the error, the [D]istrict [C]ourt would have imposed a

different, more favorable sentence."           United States v. Mangual–

Garcia, 505 F.3d 1, 15 (1st Cir. 2007) (internal quotation marks

omitted).

            The competency evaluation included more detailed medical

information concerning Galindo's history of personality disorders,


                                  - 20 -
ADHD, and various drug and alcohol abuse disorders.       But, the

District Court had already specifically noted at sentencing that

Galindo had "abandoned school in seventh grade and has received no

further educational or vocational training," "was classified under

special education and diagnosed with attention deficit disorder

with hyperactivity," "has a history of aggressive and impulsive

behavior for which he has received treatment, but abandoned it at

the age of 16," and "has a history of poly drug use since age 15."

Galindo does not point to any specific mental health issue noted

in the competency evaluation that had not been raised to the

District Court by the PSR or the other materials that the District

Court considered at sentencing.     Cf. United States v. Alvarez-

Cuevas, 210 F. App'x 23, 24 (1st Cir. 2007) (affirming the denial

of a motion for a new PSR because the defendant had not "identified

any new information not already considered by the sentencing judge

which a new or revised PSR would have provided").

          To the extent that Galindo means to argue that the

District Court erred by not considering these mitigating features

concerning his mental health at all in sentencing him, the record

does not support that conclusion.      In fact, the District Court

explicitly stated that it "ha[d] considered the . . . sentencing

factors as set forth in 18 U.S.C. § 3553(a)."    See United States

v. Santiago-Rivera, 744 F.3d 229, 233 (1st Cir. 2014) ("Such a

statement is entitled to significant weight . . . ."); United


                              - 21 -
States v. Arroyo-Maldonado, 791 F.3d 193, 199 (1st Cir. 2015)

(same).

            The District Court did not expressly reference 18 U.S.C.

§ 3553(a)(2)(D) in its balancing of the § 3553(a) factors.               But,

"we   do   not   require   an   express    weighing   of    mitigating    and

aggravating      factors   or   that   each    factor      be   individually

mentioned."      United States v. Lozada-Aponte, 689 F.3d 791, 793

(1st Cir. 2012) (citing United States v. Arango, 508 F.3d 34, 46

(1st Cir. 2007)).

            Finally, to the extent that Galindo means to argue that

the District Court erred in not assigning enough weight to his

mental health history, he "face[s] an uphill battle."                United

States v. Caballero-Vázquez, 896 F.3d 115, 120 (1st Cir. 2018).

"Decisions [that involve weighing the § 3553(a) factors] are within

the sound discretion of sentencing courts, and we 'will not disturb

a well-reasoned decision to give greater weight to particular

sentencing factors over others.'"          Id. (quoting United States v.

Santini-Santiago, 846 F.3d 487, 492 (1st Cir. 2017)) (alteration

in original).

            Here, the record shows that the District Court found the

aggravating factors -- specifically, Galindo's criminal history,

"the violence inflicted upon the victims," and "the nature and

circumstances of the offense" -- to be more compelling than the

mitigating factors that it previously had noted.            See id. at 121;


                                  - 22 -
United States v. Martins, 413 F.3d 139, 154 (1st Cir. 2005). Thus,

we conclude that "the sentencing transcript, read as a whole,

evinces a sufficient weighing of the section 3553(a) factors."

United States v. Dávila-González, 595 F.3d 42, 49 (1st Cir. 2010).

                                     B.

           Galindo separately contends that the sentence imposed

was unreasonable because the District Court failed to account for

"the   need    to    avoid   unwarranted      sentence      disparities    among

defendants with similar records who have been found guilty of

similar conduct."      18 U.S.C. § 3553(a)(6).           Galindo did not make

this particular objection below, despite the fact that his co-

defendant had been sentenced a full year before him.                We therefore

review for plain error.       See Cortés-Medina, 819 F.3d at 569.

           "We have said that § 3553(a)(6) is primarily concerned

with   national      disparities,"      but     we   will    also    "examine[]

arguments . . . that a sentence was substantively unreasonable

because   of   the   disparity   with     the    sentence    given    to   a   co-

defendant."     United States v. Reverol-Rivera, 778 F.3d 363, 366

(1st Cir. 2015) (citing Dávila–González, 595 F.3d at 49; United

States v. Mateo–Espejo, 426 F.3d 508, 514 (1st Cir. 2005)).                Here,

Galindo argues that the District Court erred in giving him a 204-

month prison sentence for Counts One, Two, Three, and Five because

his co-defendant Morales received only a 93-month prison sentence

for Counts One and Two.


                                  - 23 -
          We "have routinely rejected disparity claims" where

"complaining    defendants . . . fail      to     acknowledge    material

differences between their own circumstances and those of their

more leniently punished confederates."          Reyes-Santiago, 804 F.3d

at 467; see also United States v. Rivera-Gonzalez, 626 F.3d 639,

648 (1st Cir. 2010).      Here, "only [Galindo] went to trial, while

[Morales] . . . pleaded guilty," United States v. Bedini, 861 F.3d

10, 21-22 (1st Cir. 2017); see also United States v. Mena-Robles,

4 F.3d 1026, 1035 n.9 (1st Cir. 1993), Galindo had a higher

Criminal History Category than Morales, see United States v.

Graciani-Febus, 800 F.3d 48, 52 (1st Cir. 2015) (citing United

States v. Pierre, 484 F.3d 75, 90 (1st Cir. 2007)); United States

v. Saez, 444 F.3d 15, 18 (1st Cir. 2006), and Galindo was sentenced

for more serious offense conduct than Morales,6 see Mena-Robles, 4

F.3d at 1035 n.9; United States v. Butt, 955 F.2d 77, 90 (1st Cir.

1992).   Yet,   Galindo    does   not   adequately   account    for   these

"material differences" in pressing his challenge.        Reyes-Santiago,

804 F.3d at 467.




     6 Morales's sentence encompassed only his participation in
the first carjacking and the lesser included offense of carrying
and using a firearm in relation to a crime of violence.          In
contrast, Galindo's sentence encompassed the more serious offense
of brandishing a firearm in relation to a crime of violence as
well as his participation in both the first and second carjackings,
the resulting bodily harm inflicted by him in sexually assaulting
N.A.M., and the felon-in-possession offense.


                                  - 24 -
                                  V.

          For   the   foregoing   reasons,   we   affirm   Galindo's

convictions and sentence.




                              - 25 -